Lazansky, P. J. (concurring).
We are agreed that if only questions of law are involved, they may be determined in this proceeding. The real question is: Was the paper, signed and acknowledged by the relator, delivered before he gave his testimony before the grand jury? Section 2446 of the Penal Law (as added by Laws of 1912, chap. 312) was enacted for the benefit of the person giving testimony. In order to avoid the possibility of misunderstanding, fraud or coercion in such an important matter, the Legislature provided for the observance of formalities as the free expression of the act of the person about to testify, entirely removed from outside influence. The waiver is to be signed and acknowledged and filed in the county clerk’s office. Filing is the evidence of delivery. Here, *138there was no filing until after testimony given. But the formalities of the statute, being for the protection of the witness, are not the only means by which the completeness of his act may be evidenced. The statute is not exclusive. Here, relator signed and acknowledged the paper, and then testified. He asserts he never authorized a filing. What was done with thé paper after acknowledgment does not appear. It must have gone out of the hands of the relator, for it was afterwards filed without his direction or authority. To whom did he hand it, and for what purpose? Was there a delivery other than fifing? It is for the relator to show there was none. He has not shown there was no delivery other than by fifing; e. g., that the paper was not handed to the district attorney or grand jury with intention that it be his act, irrespective of fifing. He has not related any circumstances which would indicate absence of intention to deliver other than by fifing. He has left the situation open to conflicting inference of fact. Signature, acknowledgment and appearance before the grand jury should not gain for him a presumption of non-delivery. On the contrary, if there be a presumption, it should be in favor of delivery. The relator has failed to meet the burden in the respect stated. Conflicting inferences of' fact may not be determined in this proceeding.
I concur for a dismissal of the writ.